UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-1173 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Exact name of registrant as specified in its charter) COLORADO 84-0467907 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8, GREENWOOD VILLAGE, CO 80111 (Address of principal executive offices) (303) 737-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting companyo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Act. Yes o No x As of August 1, 2010, 7,032,000 shares of the registrant’s common stock were outstanding, all of which were owned by the registrant’s parent company. Table of Contents Page Number Part I Financial Information 3 Item 1 Interim Financial Statements 3 Condensed Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Stockholder's Equity for the Year Ended December 31, 2009 and for the Six Months Ended June 30, 2010 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3 Quantitative and Qualitative Disclosures About Market Risk 56 Item 4T Controls and Procedures 56 Part II Other Information 57 Item 1 Legal Proceedings 57 Item 1A Risk Factors 57 Item 6 Exhibits 57 Signature 58 2 Table of Contents Part I Financial Information Item 1. Interim Financial Statements GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Balance Sheets June 30, 2010 (Unaudited) and December 31, 2009 (In Thousands, Except Share Amounts) June30, 2010 December31, 2009 Assets Investments: Fixed maturities, available-for-sale, at fair value (amortized cost $14,654,632 and $14,117,799) $ $ Fixed maturities, held for trading, at fair value (amortized cost $118,152 and $135,425) Mortgage loans on real estate (net of allowances of $14,854 and $14,854) Equity investments, available-for-sale, at fair value (cost $15,659 and $18,860) Policy loans Short-term investments, available-for-sale (cost approximates fair value) Limited partnership and other corporation interests Other investments Total investments Other assets: Cash Reinsurance receivable Deferred acquisition costs and value of business acquired Investment income due and accrued Premiums in course of collection Deferred income tax assets, net - Collateral under securities lending agreements Due from parent and affiliates Goodwill Other intangible assets Other assets Assets of discontinued operations Separate account assets Total assets $ $ See notes to condensed consolidated financial statements. (Continued) 3 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Balance Sheets June 30, 2010 (Unaudited) and December 31, 2009 (In Thousands, Except Share Amounts) June30, 2010 December31, 2009 Liabilities and stockholder's equity Policy benefit liabilities: Future policy benefits $ $ Policy and contract claims Policyholders' funds Provision for policyholders' dividends Undistributed earnings on participating business Total policy benefit liabilities General liabilities: Due to parent and affiliates Repurchase agreements Commercial paper Payable under securities lending agreements Deferred income tax liabilities, net - Other liabilities Liabilities of discontinued operations Separate account liabilities Total liabilities Commitments and contingencies (Note 13) Stockholder's equity: Preferred stock, $1 par value, 50,000,000 shares authorized; none issued and outstanding - - Common stock, $1 par value, 50,000,000 shares authorized; 7,032,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total stockholder's equity Total liabilities and stockholder's equity $ $ See notes to condensed consolidated financial statements. (Concluded) 4 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Statements of Income Three and Six Months Ended June 30, 2010 and 2009 (In Thousands) (Unaudited) Three months ended June30, Six months ended June30, Revenues: Premium income, net of premiums ceded of $18,540, $18,950,$24,237 and $25,041 $ Fee income Net investment income Realized investment gains and losses, net: Total other-than-temporary losses ) Other-than-temporary losses transferred to other comprehensive income - - - Other realized investment gains, net Total realized investment gains (losses), net ) ) Total revenues Benefits and expenses: Life and other policy benefits, net of reinsurance recoveries of $5,677,$19,850, $11,826 and $31,216 Increase (decrease) in future policy benefits ) Interest paid or credited to contractholders Provision for policyholders' share of earnings on participating business Dividends to policyholders Total benefits General insurance expenses Amortization of deferred acquisition costs and value of business acquired Interest expense Total benefits and expenses, net Income from operations before income taxes Income tax expense Net income $ See notes to condensed consolidated financial statements. 5 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Statements of Stockholder's Equity Year Ended December 31, 2009 and Six Months Ended June 30, 2010 (Unaudited) (In Thousands) Accumulated Other Comprehensive Income (Loss) Common stock Additional paid-in capital Unrealized gains (losses)on securities Employee benefit plan adjustments Retained earnings Total Balances, January1, 2009 $ $ $ ) $ ) $ $ Net income Other comprehensive income (loss), net of related offsets and income taxes: Non-credit component of impaired losses on fixed maturities available-for sale ) ) Net change in unrealized gains (losses) Employee benefit plan adjustment Total comprehensive income Impact of adopting the ASC section 320-10-65"Investments - Debt and Equity Securities" on available-for-sale securities, net of income taxes ) - Dividends ) ) Capital contribution - stock-based compensation Income tax benefit on stock-based compensation Balances, December 31, 2009 ) ) Net income Other comprehensive income (loss), net of related offsets and income taxes: Non-credit component of impaired losses on fixed maturities available-for sale Net change in unrealized gains (losses) Employee benefit plan adjustment ) ) Total comprehensive income Dividends ) ) Capital contribution - stock-based compensation Income tax benefit on stock-based compensation Balances, June 30, 2010 $ ) $ $ See notes to condensed consolidated financial statements. 6 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (In Thousands) (Unaudited) Six months ended June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Earnings allocated to participating policyholders Amortization of premiums (accretion) of discounts on investments, net ) ) Net realized (gains) losses on investments ) Net sales (purchases) of trading securities ) Interest credited to contractholders Depreciation and amortization Deferral of acquisition costs ) ) Deferred income taxes Changes in assets and liabilities: Policy benefit liabilities ) Reinsurance receivable ) ) Accrued interest and other receivables ) ) Other, net ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from sales, maturities and redemptions of investments: Fixed maturities available-for-sale Mortgage loans on real estate Equity investments and other limited partnership interests Purchases of investments: Fixed maturities available-for-sale ) ) Mortgage loans on real estate ) ) Equity investments and other limited partnership interests ) ) Net change in short-term investments ) Net change in repurchase agreements ) Other, net Net cash provided by (used in) investing activities ) See notes to condensed consolidated financial statements. (Continued) 7 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (In Thousands) (Unaudited) Six months ended June30, Cash flows from financing activities: Contract deposits $ $ Contract withdrawals ) ) Change in due to parent and affiliates ) ) Dividends paid ) ) Net commercial paper borrowings (repayments) ) Change in bank overdrafts Income tax benefit of stock option exercises Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Net cash paid during the periods for: Income taxes $ $ Net income tax payments withheld and remitted to taxing authorities Interest Non-cash investing and financing transactions during the periods: Share-based compensation expense See notes to condensed consolidated financial statements. (Concluded) 8 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) 1.Organization and Basis of Presentation Organization- Great-West Life & Annuity Insurance Company (“GWLA”) and its subsidiaries (collectively, the “Company”) is a direct wholly-owned subsidiary of GWL&A Financial Inc. (“GWL&A Financial”), a holding company formed in 1998.GWL&A Financial is a direct wholly-owned subsidiary of Great-West Lifeco U.S. Inc. (“Lifeco U.S.”) and an indirect wholly-owned subsidiary of Great-West Lifeco Inc. (“Lifeco”).The Company offers a wide range of life insurance, retirement and investment products to individuals, businesses and other private and public organizations throughout the United States.The Company is an insurance company domiciled in the State of Colorado and is subject to regulation by the Colorado Division of Insurance. Basis of presentation - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates are required to account for valuation of investments and other-than-temporary impairments, recognition of income on certain investments, valuation and accounting for derivative instruments, goodwill, deferred acquisition costs and value of business acquired, policy and contract benefits and claims, employee benefits plans and taxes on income.Actual results could differ from those estimates.However, in the opinion of management, these condensed consolidated financial statements include normal recurring adjustments necessary for the fair presentation of the Company’s financial position and the results of its operations.The condensed consolidated financial statements include the accounts of the Company and its subsidiaries.Intercompany transactions and balances have been eliminated in consolidation. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes included in the Company’s latest Annual Report on Form 10-K for the year ended December 31, 2009.Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2010. Restatement of six months ended June 30, 2009 cash flows - The accompanying condensed consolidated statement of cash flows has been restated as a result of the misclassification of cash flows from in process trades, unrealized gains and losses on derivatives and security transfers to affiliates. 9 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) The following table summarizes the effect of the adjustments the Company made to its condensed consolidated statement of cash flows for the six months ended June 30, 2009: As previously reported Adjustments As restated Cash flows from operating activities: Net purchases of trading securities $ ) $ $ ) Changes in assets and liabilities: Policy benefit liabilities ) ) Other, net ) ) Net cash provided by (used in) operating activities ) ) ) Cash flows from investing activities: Proceeds from sales, maturities and redemptions of investments: Fixed maturities available-for-sale Equity investments and other limited partnership interests Purchases of investments: Fixed maturities available-for-sale ) ) Equity investments and other limited partnership interests ) ) Net change in short-term investments Other, net ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Change in due to parent and affiliates ) ) ) Net cash provided by (used in) financing activities ) 2.Application of Recent Accounting Pronouncements Recently adopted accounting pronouncements In June 2009, the Financial Accounting Standards Board (the “FASB”) issued Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards CodificationTM and the Hierarchy of Generally Accepted Accounting Principles - a replacement of FASB Statement No. 162” (“SFAS No. 168”).SFAS No. 168 establishes the FASB Accounting Standards CodificationTM (the “ASC”) as the single source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with generally accepted accounting principles in the United States applied by nongovernmental entities.All previously issued GAAP authoritative pronouncements are superseded and replaced by the ASC and are considered non-authoritative.The ASC also established that rules and interpretative releases of the Securities and Exchange Commission (the “SEC”) under authority of federal securities laws are also sources of GAAP for SEC registrants.SFAS No. 168 and the ASC are effective for interim or annual financial periods ending after September 15, 2009.The Company adopted SFAS No. 168 and the ASC for its fiscal quarter ended September 30, 2009. In April 2009, the FASB issued Staff Position No. FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for an Asset or Liability Have Significantly Decreased and Identifying Transactions That are Not Orderly” (“FSP No. FAS 157-4”).Effective July 1, 2009, FSP No. FAS 157-4 was superseded and replaced by certain provisions of ASC topic 820.These provisions of ASC topic 820 relate to determining fair values when there is no active market or where the price inputs being used represent distressed sales.These provisions of ASC topic 820 reaffirm the need to use judgment to ascertain if a formerly active market has become inactive and in determining fair values when markets have become inactive.These provisions of ASC topic 820 apply to all assets and liabilities within the scope of accounting pronouncements that require or permit fair value measurements.The provisions of ASC topic 820 that relate to the determination of fair value when the volume and level of activity for an asset or liability have significantly decreased and identifying transactions that are not orderly were effective for interim and annual periods ending after June 15, 2009.The Company adopted these provisions of ASC topic 820 relating to these considerations for its fiscal quarter ended June 30, 2009.The adoption of ASC topic 820 relating to these considerations did not have a material impact on the Company’s fair value measurements. 10 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) In April 2009, the FASB issued Staff Position No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (“FSP No. FAS 115-2 and FAS 124-2”).Effective July 1, 2009, FSP No. FAS 115-2 and FAS 124-2 was superseded and replaced by certain provisions of ASC topic 320, “Investments - Debt and Equity Securities” (“ASC topic 320”).These provisions of ASC topic 320 require companies, among other things, to bring greater consistency to the timing of impairment recognition and provide for greater clarity about the credit and non-credit components of impaired debt securities that are not expected to be sold.These provisions of ASC topic 320 also require increased and timelier disclosures regarding expected cash flows, credit losses and an aging of securities with unrealized losses.These provisions of ASC topic 320 were effective for interim and annual periods ending after June 15, 2009.The Company adopted these provisions of ASC topic 320 for its fiscal quarter ended June 30, 2009 and recognized the effect of applying them as a change in accounting principle.The Company recognized an $8,528, net of income taxes, cumulative effect adjustment upon initially applying these provisions of ASC topic 320 as an increase to retained earnings with a corresponding decrease to accumulated other comprehensive income (loss). In April 2009, the FASB issued Staff Position No. FAS 107-1 and APB 28-1, “Interim Disclosures About Fair Value of Financial Instruments” (“FSP No. FAS 107-1 and APB 28-1”).Effective July 1, 2009, FSP No. FAS 107-1 and APB 28-1 was superseded and replaced by certain provisions of ASC topic 825, “Financial Instruments” (“ASC topic 825”).These provisions of ASC topic 825 require certain annual disclosures of ASC topic 825 to be included for interim reporting periods.These provisions of ASC topic 825 were effective for periods ending after June 15, 2009.The Company adopted these provisions of ASC topic 825 for its fiscal quarter ended June 30, 2009.The additional disclosures have been incorporated herein. In June 2009, the FASB issued Statement of Financial Accounting Standards No. 166 “Accounting for Transfers of Financial Assets - an amendment of FASB Statement No. 140” (“SFAS No. 166”).Effective July 1, 2009, SFAS No.166 was superseded and replaced by certain provisions of ASC topic 860, “Transfers and Servicing” (“ASC topic 860”).Among other things, provisions of ASC topic 860 improve the relevance, representational faithfulness and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets, the effects of a transfer on its financial position, financial performance and cash flows, and a transferor’s continuing involvement, if any, in transferred financial assets.The ASC topic 860 has been further amended relating to derecognition guidance and eliminating the exemption from consolidation for qualifying special-purpose entities.These amendments to ASC topic 860 were effective as of the beginning of interim and annual reporting periods that begin after November 15, 2009.The Company adopted the amended provisions of ASC topic 860 for its fiscal year beginning January 1, 2010.The adoption of these provisions of ASC topic 860 did not have a material impact on the Company’s condensed consolidated financial position or the results of its operations. In June 2009, the FASB issued Statement of Financial Accounting Standards No. 167 “Amendments to FASB Interpretation No. 46(R)” (“SFAS No. 167”).Effective July 1, 2009, SFAS No.167 was superseded and replaced by certain provisions of ASC topic 810.These provisions of ASC topic 810 require continuous reconsideration of whether an enterprise was the primary beneficiary of a variable interest entity (“VIE”).An enterprise is the primary beneficiary and thus required to consolidate the VIE if it has both (a) the power to direct the activities of the VIE and (b) the obligation to absorb losses of or the right to receive benefits from the enterprise that could potentially be significant to the VIE.The amended provisions of ASC topic 810 also require enhanced disclosures about an entity’s involvement with a VIE regardless of whether the VIE is consolidated or not.The amended provisions of ASC topic 810 are effective as of the beginning of interim and annual reporting periods that begin after November 15, 2009.The Company adopted the amended provisions of ASC topic 810 for its fiscal year beginning January 1, 2010.The adoption of these provisions of ASC topic 810 did not have a material impact on the Company’s condensed consolidated financial position or the results of its operations. 11 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) In February 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-10 “Consolidation: Amendments for Certain Investment Funds” (“ASU No. 2010-10”).ASU No. 2010-10 defers the effective date of the amendments to the consolidation requirements made by certain provisions of ASC topic 810 (formerly SFAS No. 167), specifically the evaluation of a company’s interests in mutual funds, private equity funds, hedge funds, real estate entities that measure their investments at fair value, real estate investment trusts and venture capital funds.The deferral provisions of ASU No. 2010-10 will continue indefinitely.ASU No. 2010-10 was effective for interim and annual periods in fiscal years beginning after November 15, 2009.The Company adopted ASU No. 2010-10 for its fiscal year beginning January 1, 2010.The adoption of ASU No. 2010-10 did not have an impact on the Company’s condensed consolidated financial position or the results of its operations. In January 2010, the FASB issued ASU No. 2010-06 “Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements” (“ASU No. 2010-06”).ASU No. 2010-06 provides for disclosure of significant transfers in and out of the fair value hierarchy Levels 1 and 2, and the reasons for these transfers.In addition, ASU No. 2010-06 provides for separate disclosure about purchases, sales, issuances and settlements in the Level 3 hierarchy roll forward activity.ASU No. 2010-06 is effective for interim and annual periods beginning after December 31, 2009 except for the provisions relating to purchases, sales, issuances and settlements of Level 3 investments, which are effective for fiscal years beginning after December 15, 2010.The Company adopted the disclosure provisions of ASU 2010-06 for its fiscal year beginning January 1, 2010 and will adopt the Level 3 purchase, sales, issuances and settlement provisions for its fiscal year beginning January 1, 2011.The adoption ASC No. 2010-06 did not have an impact on the Company’s condensed consolidated financial position or the results of its operations. Future adoption of new accounting pronouncements In April 2010, the FASB issued ASU No. 2010-15 “How Investments Held through Separate Accounts Affect an Insurer’s Consolidation Analysis of Those Investments” (“ASU No. 2010-15”).ASU No. 2010-15 clarifies that an insurance company should not consider any separate account interests in an investment held for the benefit of policyholders to be its interests and that those interests should not be combined with interests of its general account in the same investment when assessing the investment for consolidation.ASU No. 2010-15 also provides that an insurance company is required to consider a separate account as a subsidiary for purposes of evaluating whether the retention of specialized accounting for investments in consolidation is appropriate.ASU No. 2010-15 is effective for fiscal years beginning after December 15, 2010.The Company will adopt ASU No. 2010-15 for its fiscal year beginning on January 1, 2011.The Company is evaluating the impact of the adoption of ASU No. 2010-15. In July 2010, the FASB issued ASU No. 2010-20 “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” (“ASU No. 2010-20”).ASU No. 2010-20 provides for entities to disclose credit quality indicators, aging of past due amounts, the nature and extent of troubled debt restructurings, modifications as a result of troubled debt restructurings and significant sales or purchases, by disaggregated class, for its financing receivables.ASU No. 2010-20 is effective for fiscal periods ending after December 15, 2010.The Company will adopt ASU No. 2010-20 for its fiscal year ending December 31, 2010.The provisions of ASU No. 2010-20 relate only to financial statement disclosures regarding financing receivables and, accordingly, its adoption will not have an impact on the Company’s consolidated financial position or the results of its operations. 3.Discontinued Operations On April 1, 2008, the Company and certain of its subsidiaries completed the sale of substantially all of their healthcare insurance business.Certain assets and liabilities of the disposed business activities continue to be held by the Company and are presented as discontinued operations for all periods presented in the condensed consolidated balance sheets. 12 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) The following table summarizes the classifications of assets and liabilities of these discontinued operations at June 30, 2010 and December 31, 2009: Assets June30, 2010 December31, 2009 Reinsurance receivable $ $ Other assets 83 - Total assets $ $ Liabilities Future policy benefits $ $ Policy and contract claims Total liabilities $ $ The Company ceased recording operating activity of these discontinued operations upon completion of the transaction. 4.Related Party Transactions Included in the condensed consolidated balance sheets at June 30, 2010 and December 31, 2009 are the following related party amounts: June30, 2010 December31, 2009 Reinsurance receivable $ $ Future policy benefits Included in the condensed consolidated statements of income for the three and six-month periods ended June 30, 2010 and 2009 are the following related party amounts: Three months ended June30, Six months ended June30, Premium income, net of related party premiums ceded of $2,489, $2,154,$3,284 and $2,960 $ Life and other policy benefits, net of reinsurance recoveries of $1,363,$3,570, $2,230 and $6,672 Increase (decrease) in future policy benefits ) ) ) The Company’s wholly owned subsidiary, Great-West Life & Annuity Insurance Company of South Carolina (“GWSC”), and The Canada Life Assurance Company (“CLAC”), an affiliate, are parties to a reinsurance agreement pursuant to which GWSC assumes term life insurance from CLAC.GWL&A Financial obtained two letters of credit for the benefit of the GWSC as collateral under the reinsurance agreement for balance sheet policy liabilities and capital support.The first letter of credit is for $1,051,400 and renews annually until it expires on December 31, 2025.The second letter of credit is for $70,000 and renews annually for an indefinite period of time.At June 30, 2010 and December 31, 2009, there were no outstanding amounts related to the letters of credit. 13 Table of Contents GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2010 and 2009 (Dollars in Thousands) (Unaudited) A subsidiary of the Company, GW Capital Management, LLC, serves as a Registered Investment Advisor to Maxim Series Fund, Inc., an affiliated open-end management investment company, and to several affiliated insurance company separate accounts.Included in fee income in the condensed consolidated statements of income are $14,330 and $12,706 of advisory and management fee income from these affiliated entities for the three-month periods ended June 30, 2010 and 2009, respectively.Included in fee income in the condensed consolidated statements of income are $28,432 and $23,942 of advisory and management fee income from these affiliated entities for the six-month periods ended June 30, 2010 and 2009, respectively. The Company’s separate accounts invest in shares of Maxim Series Fund, Inc. and Putnam Funds, which are affiliates of the Company, and shares of other non-affiliated mutual funds and government and corporate bonds.The Company’s separate accounts invest in mutual funds or other investment options that purchase guaranteed interest annuity contracts issued by the Company.During the three-month periods ended June 30, 2010 and 2009, these purchases totaled $34,589 and $47,636 respectively.During the six-month periods ended June 30, 2010 and 2009, these purchases totaled $104,218 and $66,020 respectively.As the general account investment contracts are also included in the separate account balances in the accompanying condensed consolidated balance sheets, the Company has reduced the separate account assets and liabilities by $358,486 and $364,233 at June 30, 2010 and December 31, 2009, respectively, to eliminate these amounts in its condensed consolidated balance sheets at those dates. The maximum amount of dividends, which can be paid to stockholders by insurance companies domiciled in the State of Colorado, is subject to restrictions relating to statutory capital and surplus and statutory net gain from operations.Prior to the payment of any dividends, the Company seeks approval from the Colorado Insurance Commissioner.During the six-month period ended June 30, 2010, the Company paid dividends of $112,667 to its parent, GWL&A Financial. On September 30, 2009, the Company’s wholly-owned subsidiary, Canada Life Insurance Company of America, merged into GWLA with GWLA being the surviving entity.The completion of the merger did not have an impact on the Company’s condensed consolidated financial statements. 5.Summary of Investments The following table summarizes fixed maturity investments and equity securities classified as available-for-sale and the amount of other-than-temporary impairments (“OTTI”) classified as the non-credit-related component of previously impaired debt securities that the Company does not intend to sell included in accumulated other comprehensive income (loss) (“AOCI”) at June 30, 2010: June30, 2010 Fixed maturities: Amortized cost Gross unrealized gains Gross unrealized losses Estimated fair value and carrying value OTTI (gain) loss included in AOCI U.S. government direct obligations and U.S. agencies $ $
